Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Action is in response to the amendment filed on July 7, 2022.
As directed by the amendment: Claim 50 was amended. Claims 21-50 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Election/Restrictions
Applicant’s election without traverse of Species C (Figs. 74-76) in the reply filed on July 7, 2022, is acknowledged. Claims 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species because Species C (Figs. 74-76) does not have headgear with a first upper strap, a second upper strap, a first lower strap, and a second lower strap. Species C has just two straps, one upper strap (191, Fig. 74) and one lower strap (192, Fig. 74).
Claim Objections
Claims 21, 26, and 30 are objected to because of the following informalities:  
Claim 21, line 15 recites “an attachment mechanism removably interlock to the at least one anchor” and Examiner suggests moving the word “to” to be after “mechanism.” Additionally, the phrase --interlock with-- may be clearer.
Claim 26, line 1 recites “the anchor” and Examiner suggests --the at least one anchor-- to clarify antecedent basis.
Claim 30, the last two lines recite “wherein a second strap end removably connected to the second attachment mechanism” and it appears the word --is-- should be inserted after the word “end.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“attachment mechanism removably interlock to the at least one anchor” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29, line 2 recites “a second strap end” and it is unclear whether this is claiming a second strap separate from the first strap, or if this is claiming a second end of the first strap.
Claim 30, the last two lines recite “a second strap end” and it is unclear whether this is claiming a second strap separate from the first strap, or if this is claiming a second end of the first strap.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-31, 35-36, 38-46, and 48-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bateman et al. (7,152,602) in view of Beddoes et al. (WO 9906116). 
Regarding claim 21, Bateman discloses a breathing arrangement for use between a patient and a structure to deliver a pressurized breathable gas (mask system Fig. 1) to the patient for treatment of sleep disordered breathing (see col. 1, lines 40-51), the breathing arrangement comprising: a patient interface (collar assembly 1, including rigid window 30, Figs. 1-2) including: a cushion (gel insert 7 and peripheral edge 9, Fig. 2) structured to sealingly engage with the patient's mouth (peripheral edge 9 of the collar “form[s] an effective seal” with the mouth as seen in Fig. 2, and as described in col. 2, lines 42-47) and the patient's nose (“gel insert 7 seals around the nostrils of the user to confine gas flow through the slots 6 and 8 to the nasal passages” see col. 2, lines 40-42) without forming a seal on a nasal bridge region of a patient's face (see Figs. 1-4, the nasal bridge region is not contacted), a chamber formed at least partially by the cushion (peripheral edge 9 of the collar defines an internal chamber for the mouth, see Fig. 2) and configured to receive a flow of the pressurized breathable gas (pressurized breathable gas is delivered to the chamber via gas inlet 33, Fig. 1; see col. 3, lines 44-45), the chamber configured to provide the pressurized breathable gas to the patient's airways through the patient's nose (via gas flow slots 6, 8, Fig. 4; see col. 2, lines 37-42) and the patient's mouth (gas inlet 33 delivers gas to the mouth as seen in Figs. 1-3), a frame (rigid window 30 and the portion of collar 1 forming the opening 2 in Fig. 3) connected to an anterior surface of the cushion (the rigid window 30 and the portion of collar 1 forming the opening 2 in Fig. 3 are forward of the cushion peripheral edge 9, Fig. 2), and a headgear assembly (harness 20, Fig. 1) configured to support the patient interface (1, 30, Figs. 1-2) in a sealed position on the patient's face (the position in Fig. 1 is a sealed position, the cushion will be sealed around the mouth and against the nose as described in col. 2, lines 40-47), the headgear assembly (20) including: a first strap end (the end of strap 24 adjacent the patient interface, Fig. 1) to connect the headgear assembly (20) to the patient interface (see Fig. 1).
Bateman is silent regarding the frame including at least one anchor with a fixed end connected to the frame and a free end opposite the fixed end, the free end having a larger width than the fixed end; an attachment mechanism removably interlock to the at least one anchor, the attachment mechanism configured to fit between the free end and the frame, and the first strap end connected to the attachment mechanism.
Beddoes teaches a related face mask (10, Fig. 1) including at least one anchor (stud members 14, 14, Figs. 1-2) with a fixed end (the bottom end of the cylindrical portion of stud 14 that is attached to mask body 12, Fig. 2) connected to an anterior surface of the mask frame (mask body 12 helps define shape/structure of the mask 10, Figs. 1-2) and a free end (the upper widened end of stud 14, Fig. 2) opposite the fixed end (see Fig. 2), the free end having a larger width than the fixed end (“mounting studs 14 include a cylindrical portion with an upper widened end” see page 4, the last two lines. See Fig. 2, the upper widened end has a larger width than the lower, cylindrical portion end); an attachment mechanism (mask mounting member 50, Figs. 1-2) removably interlock (via orifice 54, Figs. 1-2; see page 5, lines 5-10) to the at least one anchor (14, Figs. 1-2), the attachment mechanism (50) configured to fit between the free end (upper widened end of stud 14, Fig. 2) and the frame (12, Fig. 2; see page 5, lines 5-10), and a first strap end (there are a plurality of straps 24 in Figs. 1-2. The “first strap end” is considered to be the distal end 26 of the top strap 24 in Figs. 1-2 which is ultimately fastened to the top-left strap receiving portion 60 via distal connector 30 in Fig. 1. The “end” is the distal end 26 of the strap 24 that is routed through the distal connector 30 in Figs. 1-2) is connected (via strap-receiving portions 60, Figs. 1-2) to the attachment mechanism (50, see Figs. 1-2 and see the penultimate sentence of the Abstract). Beddoes’ attachment mechanism allows the mask to be detached from the strap(s), and is further advantageous because it allows either a single strap or double straps to be attached to the face mask anchor(s) to establish a good seal against the wearer’s face (see page 2, lines 10-12), thus meeting the preferences of different users (see page 1, the first sentence of the last paragraph). Additionally, Beddoes allows the straps to be conveniently adjusted in length to be a size that fits most comfortably around the user (via end connectors 30, Figs. 1-2; see the penultimate paragraph of page 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the headgear assembly and frame of Bateman to include at least one anchor on the anterior surface of the frame to detachably receive an attachment mechanism holding length-adjustable straps as taught by Beddoes to allow the mask to be detached from the strap(s), and to allow either a single strap or double straps to be attached to the face mask anchor(s) to establish a good seal against the wearer’s face (see page 2, lines 10-12 of Beddoes). Additionally, the modified headgear can have the straps conveniently adjusted in length to a desired comfortable fit (see the penultimate paragraph of page 5 of Beddoes). 
Regarding claim 22, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50, Beddoes) includes an opening (orifice 54, Figs. 1-2 of Beddoes) configured to removably receive the free end (upper widened end of stud 14, Figs. 1-2 of Beddoes, see page 5, lines 5-10 of Beddoes), and the free end is configured to extend through the opening (see page 5, lines 5-10 of Beddoes and see Fig. 3 of Beddoes which shows the stud 14 extending through the opening, and the mounting in orifice 54 is stated to be similar).
Regarding claim 23, the modified Bateman/Beddoes device discloses wherein the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) further includes an inlet opening (gas inlet 33, Fig. 1 of Bateman) configured to connect to a conduit (gas tubing 34, Fig. 1 of Bateman), which is configured to deliver the pressurized breathable gas (see col. 1, lines 8-9 of Bateman).
Regarding claim 24, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50, Figs. 1-2 of Beddoes) includes a concave shape (the side edge of mechanism 50 is concave, see Figs. 1-2 of Beddoes).
Regarding claim 25, the modified Bateman/Beddoes device discloses wherein the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) is constructed from a substantially rigid material (“rigid window” 30 and the portion of collar 1 forming the opening 2 is the frame, Figs. 1-2 of Bateman. The window is rigid, see col. 3, lines 8-9 of Bateman and the collar 1 is formed of a semi-rigid foamed plastics material, see col. 2, lines 29-30 of Bateman).
Regarding claim 26, the modified Bateman/Beddoes device discloses wherein the anchor (14, Figs. 1-2 of Beddoes) includes a protruding knob shape (the stud 14 protrudes from the frame, and has a knob shape because it has an upper widened end on top of a cylindrical portion, see Fig. 2 and see page 4, the last two lines of Beddoes).
Regarding claim 27, the modified Bateman/Beddoes device discloses a finger tab (brace 56, Figs. 1-2 of Beddoes reads on the broadest reasonable interpretation of a finger tab because it is a projecting structure that is capable of being grasped with finger(s)) provided on an end (lateral end) of the attachment mechanism (50, Figs. 1-2 of Beddoes), the finger tab (56) configured to facilitate engagement and disengagement between the attachment mechanism (50) and the anchor (14; the brace 56 is capable of performing this function because it projects outwardly from the side of attachment mechanism 50 and could be gripped by a user as they press orifice 54 through the stud 14 and/or gripped by a user as they pull the mechanism 50 away from stud 14, see Figs. 1-2 of Beddoes).
Regarding claim 28, the modified Bateman/Beddoes device discloses wherein the at least one anchor (14) is a first upper anchor (the left side anchor 14 in Fig. 1 of Beddoes), the frame further including a second upper anchor (the right side anchor 14 in Fig. 1 of Beddoes) spaced apart from the first upper anchor (see Fig. 1 of Beddoes, the anchors 14 are on opposite sides of the frame), the attachment mechanism (50) removably interlocked to the first upper anchor (the left attachment mechanism 50 is removably interlocked to the left side anchor 14, as disclosed in page 5, lines 5-10 of Beddoes).
Regarding claim 29, the modified Bateman/Beddoes device discloses wherein the headgear assembly (as modified by Beddoes) further includes a second strap end (the proximal end of the upper strap 24 in Fig. 1 of Beddoes has a second end at the upper-right strap receiving portion 60) removably connected to the frame via the second upper anchor (the modified device has two anchors 14, 14, on the frame and the attachment mechanisms 50, 50, allow the strap(s) to be removably connected to the frame via the anchors, similar to Fig. 1 of Beddoes).
Regarding claim 30, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50) is a first attachment mechanism (the left attachment mechanism 50, Fig. 1 of Beddoes), the headgear assembly further includes a second attachment mechanism (the right attachment mechanism 50, Fig. 1 of Beddoes) configured to interlock with the second upper anchor (the right stud 14, Fig. 1 of Beddoes, see page 5, lines 5-10 of Beddoes) and further connect the headgear assembly to the patient interface (the second attachment mechanism helps to further connect the straps 24, 24, to the patient interface via attachment to the anchors 14, 14, on the frame of the modified device), an opening of the second attachment mechanism (the right attachment mechanism 50 in Fig. 1 of Beddoes has an opening 54) configured to removably receive a free end of the second upper anchor (see Figs. 1-2 and page 5, lines 5-10 of Beddoes, the second attachment mechanism operates in the same manner as the first attachment mechanism), wherein a second strap end (the proximal end of the upper strap 24 in Fig. 1 of Beddoes has a second end at the upper-right strap receiving portion 60) removably connected (via strap receiving portion 60 and end connector 30, see Figs. 1-2 of Beddoes, the retaining pin 62 in Fig. 2 allows removable connection with the second strap end with orifice 34) to the second attachment mechanism (right mechanism 50, Fig. 1 of Beddoes).
Regarding claim 31, the modified Bateman/Beddoes device discloses wherein the first attachment mechanism (left mechanism 50, Fig. 1 of Beddoes) connects with the frame independently of the second attachment mechanism (right mechanism 50, Fig. 1 of Beddoes. Each attachment mechanism attaches to the frame of the modified device by its own anchor 14, 14, Figs. 1-2 of Beddoes and this attachment is independent).
Regarding claim 35, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50, Figs. 1-2 of Beddoes) includes a first crossbar (top-left gripping member 38 in connector 30 of Fig. 2 of Beddoes) and a second crossbar (bottom-right gripping member 38 in connector 30 of Fig. 2 of Beddoes) spaced apart from the first crossbar (the crossbars 38, 38, are separated in Fig. 2 of Beddoes), the first strap end connected to the first crossbar (end 26 of strap 24 in Fig. 2 of Beddoes) and a second strap end connected to the second crossbar (as seen in Fig. 1 of Beddoes, each connector 30, 30, has a strap 24 with a first/second strap end that is connected at the crossbar(s) similarly to how end 26 of strap 24 in Fig. 2 illustrates).
Regarding claim 36, the modified Bateman/Beddoes device discloses wherein the first strap end is an upper strap (upper strap 24, Fig. 1 of Beddoes) configured to extend over the patient's ear (in the modified device, the upper strap 24, Fig. 1 of Beddoes, is configured to extend over the patient’s ear similar to upper strap 24 in Figs. 1-2 of Bateman) and the second strap end is a lower strap (lower strap 24, Fig. 1 of Beddoes) configured to extend below the patient's ear (in the modified device, the lower strap 24, Fig. 1 of Beddoes, is configured to extend below the patient’s ear and around the neck similar to lower strap 23 in Figs. 1-2 of Bateman).
Regarding claim 38, Bateman discloses a breathing arrangement for use between a patient and a structure to deliver a pressurized breathable gas (mask system Fig. 1) to the patient for treatment of sleep disordered breathing (see col. 1, lines 40-51), the breathing arrangement comprising: a patient interface (collar assembly 1, including rigid window 30, Figs. 1-2) including: a cushion (gel insert 7 and peripheral edge 9, Fig. 2) structured to sealingly engage with the patient's mouth (peripheral edge 9 of the collar “form[s] an effective seal” with the mouth as seen in Fig. 2, and as described in col. 2, lines 42-47) and the patient's nose (“gel insert 7 seals around the nostrils of the user to confine gas flow through the slots 6 and 8 to the nasal passages” see col. 2, lines 40-42) without forming a seal on a nasal bridge region of a patient's face (see Figs. 1-4, the nasal bridge region is not contacted), a chamber formed at least partially by the cushion (peripheral edge 9 of the collar defines an internal chamber for the mouth, see Fig. 2) and configured to receive a flow of the pressurized breathable gas (pressurized breathable gas is delivered to the chamber via gas inlet 33, Fig. 1; see col. 3, lines 44-45), the chamber configured to provide the pressurized breathable gas to the patient's airways through the patient's nose (via gas flow slots 6, 8, Fig. 4; see col. 2, lines 37-42) and the patient's mouth (gas inlet 33 delivers gas to the mouth as seen in Figs. 1-3), and a frame (rigid window 30 and the portion of collar 1 forming the opening 2 in Fig. 3) connected to an anterior surface of the cushion (the rigid window 30 and the portion of collar 1 forming the opening 2 in Fig. 3 are forward of the cushion peripheral edge 9, Fig. 2); and a headgear assembly (harness 20, Fig. 1) configured to support the patient interface (1, 30, Figs. 1-2) in a sealed position on the patient's face (the position in Fig. 1 is a sealed position, the cushion will be sealed around the mouth and against the nose as described in col. 2, lines 40-47), the headgear assembly (20) including: a first strap end (the end of strap 24 adjacent the patient interface, Fig. 1) and a second strap end (the end of strap 23 adjacent the patient interface, Fig. 1) to connect the headgear assembly (20) to the patient interface (see Fig. 1).
Bateman is silent regarding the frame including at least one anchor with a fixed end connected to the frame and a free end opposite the fixed end, the free end having a larger width than the fixed end; an attachment mechanism removably attached to the at least one anchor, the attachment mechanism including, an opening configured to removably receive the free end, wherein the free end is configured to extend through the opening, a first crossbar, and a second crossbar spaced apart from the first crossbar; the first strap end connected to the first crossbar of the attachment mechanism, and the second strap end connected to the second crossbar of the attachment mechanism.
Beddoes teaches a related face mask (10, Fig. 1) including at least one anchor (stud members 14, 14, Figs. 1-2) with a fixed end (the bottom end of the cylindrical portion of stud 14 that is attached to mask body 12, Fig. 2) connected to an anterior surface of the mask frame (mask body 12 helps define shape/structure of the mask 10, Figs. 1-2) and a free end (the upper widened end of stud 14, Fig. 2) opposite the fixed end (see Fig. 2), the free end having a larger width than the fixed end (“mounting studs 14 include a cylindrical portion with an upper widened end” see page 4, the last two lines. See Fig. 2, the upper widened end has a larger width than the lower, cylindrical portion end); an attachment mechanism (mask mounting member 50, Figs. 1-2) removably attached (via orifice 54, Figs. 1-2; see page 5, lines 5-10) to the at least one anchor (14, Figs. 1-2), the attachment mechanism (50) including an opening (orifice 54, Figs. 1-2) configured to removably receive the free end (upper widened end of stud 14, Fig. 2; see page 5, lines 5-10), wherein the free end (upper widened end of stud 14, Fig. 2) is configured to extend through the opening (see page 5, lines 5-10 and see Fig. 3 which shows the stud 14 extending through the opening, and the mounting in orifice 54 is stated to be similar), a first crossbar (top-left gripping member 38 in connector 30 of Fig. 2), and a second crossbar (bottom-right gripping member 38 in connector 30 of Fig. 2) spaced apart from the first crossbar (the crossbars 38, 38, are separated in Fig. 2), the first strap end connected to the first crossbar (end 26 of strap 24 in Fig. 2) of the attachment mechanism (50), and the second strap end connected to the second crossbar  (as seen in Fig. 1 of Beddoes, each connector 30, 30, has a strap 24 with a first/second strap end that is connected at the crossbar(s) similarly to how end 26 of strap 24 in Fig. 2 illustrates) of the attachment mechanism (50).Beddoes’ attachment mechanism allows the mask to be detached from the strap(s), and is further advantageous because it allows either a single strap or double straps to be attached to the face mask anchor(s) to establish a good seal against the wearer’s face (see page 2, lines 10-12), thus meeting the preferences of different users (see page 1, the first sentence of the last paragraph). Additionally, Beddoes allows the straps to be conveniently adjusted in length to be a size that fits most comfortably around the user (via end connectors 30, Figs. 1-2; see the penultimate paragraph of page 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the headgear assembly and frame of Bateman to include at least one anchor on the anterior surface of the frame to detachably receive an attachment mechanism holding length-adjustable straps as taught by Beddoes to allow the mask to be detached from the strap(s), and to allow either a single strap or double straps to be attached to the face mask anchor(s) to establish a good seal against the wearer’s face (see page 2, lines 10-12 of Beddoes). Additionally, the modified headgear can have the straps conveniently adjusted in length to a desired comfortable fit (see the penultimate paragraph of page 5 of Beddoes). 
Regarding claim 39, the modified Bateman/Beddoes device discloses wherein the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) further includes an inlet opening (gas inlet 33, Fig. 1 of Bateman) configured to connect to a conduit (gas tubing 34, Fig. 1 of Bateman), which is configured to deliver the pressurized breathable gas (see col. 1, lines 8-9 of Bateman).
Regarding claim 40, the modified Bateman/Beddoes device discloses wherein the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) is constructed from a substantially rigid material (“rigid window” 30 and the portion of collar 1 forming the opening 2 is the frame, Figs. 1-2 of Bateman. The window is rigid, see col. 3, lines 8-9 of Bateman and the collar 1 is formed of a semi-rigid foamed plastics material, see col. 2, lines 29-30 of Bateman).
Regarding claim 41, the modified Bateman/Beddoes device discloses wherein the at least one anchor (14, Figs. 1-2 of Beddoes) includes a protruding knob shape (the stud 14 protrudes from the frame, and has a knob shape because it has an upper widened end on top of a cylindrical portion, see Fig. 2 and see page 4, the last two lines of Beddoes).
Regarding claim 42, the modified Bateman/Beddoes device discloses a finger tab (brace 56, Figs. 1-2 of Beddoes reads on the broadest reasonable interpretation of a finger tab because it is a projecting structure that is capable of being grasped with finger(s)) provided on an end (lateral end) of the attachment mechanism (50, Figs. 1-2 of Beddoes), the finger tab (56) configured to facilitate engagement and disengagement between the attachment mechanism (50) and the anchor (14; the brace 56 is capable of performing this function because it projects outwardly from the side of attachment mechanism 50 and could be gripped by a user as they press orifice 54 through the stud 14 and/or gripped by a user as they pull the mechanism 50 away from stud 14, see Figs. 1-2 of Beddoes).
Regarding claim 43, the modified Bateman/Beddoes device discloses wherein the at least one anchor (14) is a first upper anchor (the left side anchor 14 in Fig. 1 of Beddoes), the frame further including a second upper anchor (the right side anchor 14 in Fig. 1 of Beddoes) spaced apart from the first upper anchor (see Fig. 1 of Beddoes, the anchors 14 are on opposite sides of the frame), the attachment mechanism (50) removably attached to the first upper anchor (the left attachment mechanism 50 is removably interlocked to the left side anchor 14, as disclosed in page 5, lines 5-10 of Beddoes).
Regarding claim 44, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50) is a first attachment mechanism (the left attachment mechanism 50, Fig. 1 of Beddoes), the headgear assembly further includes a second attachment mechanism (the right attachment mechanism 50, Fig. 1 of Beddoes) configured to interlock with the second anchor (the right stud 14, Fig. 1 of Beddoes, see page 5, lines 5-10 of Beddoes) and further connect the headgear assembly to the patient interface (the second attachment mechanism helps to further connect the straps 24, 24, to the patient interface via attachment to the anchors 14, 14, on the frame of the modified device), an opening of the second attachment mechanism (the right attachment mechanism 50 in Fig. 1 of Beddoes has an opening 54) configured to removably receive a free end of the second upper anchor (see Figs. 1-2 and page 5, lines 5-10 of Beddoes, the second attachment mechanism operates in the same manner as the first attachment mechanism)
Regarding claim 45, the modified Bateman/Beddoes device discloses wherein the first attachment mechanism (left mechanism 50, Fig. 1 of Beddoes) is removably connected to the frame independently of the second attachment mechanism (right mechanism 50, Fig. 1 of Beddoes. Each attachment mechanism attaches to the frame of the modified device by its own anchor 14, 14, Figs. 1-2 of Beddoes and this attachment is independent).
Regarding claim 46, the modified Bateman/Beddoes device discloses wherein the first strap end is a portion of an upper strap (upper strap 24, Fig. 1 of Beddoes) configured to extend over the patient's ear (in the modified device, the upper strap 24, Fig. 1 of Beddoes, is configured to extend over the patient’s ear similar to upper strap 24 in Figs. 1-2 of Bateman) and the second strap end is a portion of a lower strap (lower strap 24, Fig. 1 of Beddoes) configured to extend below the patient's ear (in the modified device, the lower strap 24, Fig. 1 of Beddoes, is configured to extend below the patient’s ear and around the neck similar to lower strap 23 in Figs. 1-2 of Bateman).
Regarding claim 48, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50, Figs. 1-2 of Beddoes) includes a concave shape (the side edge of mechanism 50 is concave, see Figs. 1-2 of Beddoes).
Regarding claim 49, the modified Bateman/Beddoes device discloses wherein the attachment mechanism (50, Figs. 1-2 of Beddoes) includes a V-shape (the mechanism 50 is substantially V-shaped, see Fig. 1).
Claims 34, 37, 47, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bateman et al. (7,152,602) in view of Beddoes et al. (WO 9906116) as applied to claim 21 above, and further in view of Berthon-Jones et al. (5,560,354). 
Regarding claim 34, the modified Bateman/Beddoes device is silent regarding wherein the frame includes exhaust vents configured to remove of excess carbon dioxide from the chamber.
Berthon-Jones teaches a related oronasal patient interface (Fig. 2) for assisted respiration or CPAP (see Title) wherein the frame (42, Fig. 2) includes exhaust vents (diffuser slots 30, Fig. 2, Fig. 5) configured to remove of excess carbon dioxide from the chamber (see col. 5, lines 37-41 and col. 5, lines 55-56).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Bateman/Beddoes to include exhaust vents configured to allow the patient to exhale excess carbon dioxide from the chamber as taught by Berthon-Jones so the exhaled gases are exhausted to atmosphere and thus, the patient is not re-breathing excessive amounts of carbon dioxide.
Regarding claim 37, the modified Bateman/Beddoes device discloses wherein: the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) is constructed from a substantially rigid material (“rigid window” 30 and the portion of collar 1 forming the opening 2 is the frame, Figs. 1-2 of Bateman. The window is rigid, see col. 3, lines 8-9 of Bateman and the collar 1 is formed of a semi-rigid foamed plastics material, see col. 2, lines 29-30 of Bateman), the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) further includes an inlet opening (gas inlet 33, Fig. 1 of Bateman) configured to connect to a conduit (gas tubing 34, Fig. 1 of Bateman), which is configured to deliver the pressurized breathable gas (see col. 1, lines 8-9 of Bateman); wherein the at least one anchor (14) is a first upper anchor (the left side anchor 14 in Fig. 1 of Beddoes), and a second upper anchor (the right side anchor 14 in Fig. 1 of Beddoes) is spaced apart from the first upper anchor (see Fig. 1 of Beddoes, the anchors 14 are on opposite sides of the frame), the attachment mechanism (50) removably interlocked to the first upper anchor (the left attachment mechanism 50 is removably interlocked to the left side anchor 14, as disclosed in page 5, lines 5-10 of Beddoes), the first upper anchor (left 14) and the second upper anchor (right 14) include a protruding knob shape (the stud(s) 14 protrude from the frame, and have a knob shape because each stud has an upper widened end on top of a cylindrical portion, see Fig. 2 and see page 4, the last two lines of Beddoes); and the attachment mechanism (50) includes a first crossbar (top-left gripping member 38 in connector 30 of Fig. 2 of Beddoes) and a second crossbar (bottom-right gripping member 38 in connector 30 of Fig. 2 of Beddoes) spaced apart from the first crossbar (the crossbars 38, 38, are separated in Fig. 2 of Beddoes), the first strap end connected to the first crossbar (end 26 of strap 24 in Fig. 2 of Beddoes) and a second strap end connected to the second crossbar (as seen in Fig. 1 of Beddoes, each connector 30, 30, has a strap 24 with a first/second strap end that is connected at the crossbar(s) similarly to how end 26 of strap 24 in Fig. 2 illustrates).
The modified Bateman/Beddoes device is silent regarding the frame includes exhaust vents configured to remove of excess carbon dioxide from the chamber.
Berthon-Jones teaches a related oronasal patient interface (Fig. 2) for assisted respiration or CPAP (see Title) wherein the frame (42, Fig. 2) includes exhaust vents (diffuser slots 30, Fig. 2, Fig. 5) configured to remove of excess carbon dioxide from the chamber (see col. 5, lines 37-41 and col. 5, lines 55-56).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Bateman/Beddoes to include exhaust vents configured to allow the patient to exhale excess carbon dioxide from the chamber as taught by Berthon-Jones so the exhaled gases are exhausted to atmosphere and thus, the patient is not re-breathing excessive amounts of carbon dioxide.
Regarding claim 47, the modified Bateman/Beddoes device is silent regarding wherein the frame includes exhaust vents configured to remove of excess carbon dioxide from the chamber.
Berthon-Jones teaches a related oronasal patient interface (Fig. 2) for assisted respiration or CPAP (see Title) wherein the frame (42, Fig. 2) includes exhaust vents (diffuser slots 30, Fig. 2, Fig. 5) configured to remove of excess carbon dioxide from the chamber (see col. 5, lines 37-41 and col. 5, lines 55-56).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Bateman/Beddoes to include exhaust vents configured to allow the patient to exhale excess carbon dioxide from the chamber as taught by Berthon-Jones so the exhaled gases are exhausted to atmosphere and thus, the patient is not re-breathing excessive amounts of carbon dioxide.
Regarding claim 50, the modified Bateman/Beddoes device discloses wherein: the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) is constructed from a substantially rigid material (“rigid window” 30 and the portion of collar 1 forming the opening 2 is the frame, Figs. 1-2 of Bateman. The window is rigid, see col. 3, lines 8-9 of Bateman and the collar 1 is formed of a semi-rigid foamed plastics material, see col. 2, lines 29-30 of Bateman), the frame (collar 1 with rigid window 30, Figs. 1-2 of Bateman) further includes an inlet opening (gas inlet 33, Fig. 1 of Bateman) configured to connect to a conduit (gas tubing 34, Fig. 1 of Bateman), which is configured to deliver the pressurized breathable gas (see col. 1, lines 8-9 of Bateman); wherein the at least one anchor (14) is a first anchor (the left side anchor 14 in Fig. 1 of Beddoes), the frame further includes a second anchor (the right side anchor 14 in Fig. 1 of Beddoes) spaced apart from the first anchor (see Fig. 1 of Beddoes, the anchors 14 are on opposite sides of the frame), and the attachment mechanism (50) is removably attached to the first anchor (the left attachment mechanism 50 is removably interlocked to the left side anchor 14, as disclosed in page 5, lines 5-10 of Beddoes); and the attachment mechanism includes a concave shape (the side edge of mechanism 50 is concave, see Figs. 1-2 of Beddoes).
The modified Bateman/Beddoes device is silent regarding wherein the frame includes exhaust vents configured to remove of excess carbon dioxide from the chamber.
Berthon-Jones teaches a related oronasal patient interface (Fig. 2) for assisted respiration or CPAP (see Title) wherein the frame (42, Fig. 2) includes exhaust vents (diffuser slots 30, Fig. 2, Fig. 5) configured to remove of excess carbon dioxide from the chamber (see col. 5, lines 37-41 and col. 5, lines 55-56).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the frame of Bateman/Beddoes to include exhaust vents configured to allow the patient to exhale excess carbon dioxide from the chamber as taught by Berthon-Jones so the exhaled gases are exhausted to atmosphere and thus, the patient is not re-breathing excessive amounts of carbon dioxide.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garelick (2,823,671) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Dauster (2,312,630) discloses a related mask with a headgear assembly connected to anchors on the frame. Shindel (1,837,591) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Engelder (2,625,155) discloses a related face mask with headgear attaching to protruding anchors on the frame. Shindel et al. (2,097,676) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Layne (2,928,387) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Marque et al. (2007/0209663) discloses a related nasal mask with a similar headgear assembly. Rudolph (6,192,886) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Rapoport et al. (4,655,213) discloses a related nasal mask for sleep apnea. Kidd (5,746,201) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Urso (5,069,205) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Green (2,784,713) discloses a related face mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Cappa (FR 2549730 A1) discloses a related mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Wiegand (DE 10103154 C1) discloses a related mask with anchors on the frame to removably connect to opening(s) on the headgear assembly. Ekstroem et al. (WO 9625983 A1) discloses a related mask with anchors on the frame to removably connect to opening(s) on the headgear assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785   

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785